Citation Nr: 1642578	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from November 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for a cervical spine disability.

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in December 2013, and has now been returned to the Board for further adjudication. 

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in June 2013.  A transcript of that hearing has been associated with the claims file through the Virtual VA document filing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA document filing system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board regrets this delay, it is necessary to ensure that VA provides the Veteran adequate assistance in pursuit of his claim.

In compliance with the Board's June 2013 remand decision, the Veteran was scheduled for a VA examination of his cervical spine, and a second etiology opinion was provided.  Although a review of the record reveals that such an examination was provided in January 2014, it also appears that after this opinion was provided, civilian police reports detailing the nature of the 1973 motor vehicle accident that is the basis of the Veteran's service connection claim were associated with the claims file.  Therefore, these documents were not considered by the January 2014 VA examiner, who based her etiology opinion in part on her observation that the Veteran was sideswiped in the 1973 motor vehicle accident in question.  

The civilian police reports associated with the claims file in September 2014 are relevant to whether this is a valid conclusion, as the Veteran has explained that although he was not hit head on, the accident was much more significant than a "sideswipe," "T-boned" was a more accurate description of the impact of the oncoming truck as it hit his motorcycle, and that he was then thrown from his motorcycle after impact and knocked out.  The examiner's conclusion that the Veteran had been sideswiped was based on 1974 Scott Air Force Base Hospital treatment records for a leg injury the Veteran incurred as a result of the 1973 motor vehicle accident, and her observation that a T-bone impact would have caused forward acceleration of the entire vertebral column, not just the head alone.  In addition to the 1973 civilian police reports, the Veteran also submitted additional chiropractic treatment records that document treatment in September 2013 for somatic dysfunction in the lumbar, thoracic, and cervical regions of the back. 

Moreover, as noted in the June 2013 Board remand, there is an October 2009 etiology opinion from Dr. L.S., D.C. in which she indicates that the Veteran's loss of cervical lordotic curvature resulted in disc and joint degeneration due to prolonged malposition of the cervical spine that is suggestive of a decades old whiplash injury left untreated.  

Given the foregoing, the Board finds that remand of this claim is required for consideration of the civilian medical records and additional treatment records submitted by the Veteran.  Accordingly, a supplemental opinion is required for consideration of this additional evidence.  

Finally, the Board also notes that the examiner did not provide a secondary service connection opinion as to the Veteran's service-connected left leg injury, as was requested in the December 2013 remand decision

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) as to the evidence required for a secondary service connection claim.

2. Provide the Veteran's claims file to the January 2014 VA examiner so a supplemental opinion can be provided.  If that examiner is not available, please request the opinion from another suitably qualified examiner.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The Board calls the examiner's attention to the following evidence:

i. The Veteran's service treatment records

ii. The Veteran's September 1974 treatment records from Scott Air Force Base

iii. The June 1973 civilian police reports submitted in September 2014 

iv. The October 2009 private medical opinion from Dr. L.C., D.C.

v. The March 2011 VA examination report with the May 2011 etiology opinion

vi. The Veteran's June 2013 Board hearing testimony that he was T-boned while driving his motorcycle in a 1973 motor vehicle accident involving a truck and was subsequently thrown from his bike and knocked out

vii. The January 2014 VA examination report and the resultant etiology opinion

viii. The medical records submitted by the Veteran in June 2015, specifically his 2013 chiropractic records indicating somatic dysfunction in the lumbar, thoracic, and cervical regions of the back.

c. The examiner must provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's cervical spine condition began during active service; or (2) is related to an incident of service to include his 1973 motor vehicle accident.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was proximately due to or the result of his service-connected left leg disabilities (residuals of fracture of the left femur with damage to muscle group XIV; left knee condition associated with residuals of fracture of the left femur; hyperextension of the left knee associated with residuals of fracture of the left femur; and residuals of puncture to the left tibia).

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was aggravated beyond its natural progression by his service-connected left leg disabilities.

d. In providing the opinions requested above the examiner should specifically comment on the etiology opinions of record, including the October 2009, May 2011, and January 2014 etiology opinions.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




